Citation Nr: 1031841	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-31 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for psychiatric disability 
claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1986 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found 
that an appellant's claim for service connection for 
posttraumatic stress disorder (PTSD) should have been construed 
more broadly by VA as a claim for service connection for any 
mental disability.  The Court noted that the claimant was not 
competent to diagnose a particular psychiatric disability, such 
as PTSD, but that he was competent to describe his mental 
symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  In this case, the evidence does not show that the 
Veteran has been diagnosed with any psychiatric disorder other 
than PTSD.  Never the less, since a remand of this case is 
required for the reasons discussed above, the Board has 
recharacterized the issue on appeal as entitlement to service 
connection for psychiatric disability claimed as PTSD.

The Veteran contends that service connection is warranted for 
PTSD because it is related to his service in Southwest Asia, 
where he feared for his life every day, and asserts that he was 
exposed to toxic smoke, soot of burning oil fields, and other 
chemical releases.

The Veteran's service record confirm that he had active service 
in the Southwest Asia theatre of operations from October 1990 to 
October 1991.

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  Specifically, the final rule amends 38 
C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and 
(f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by 
adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means 
that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's 
response to the event or circumstance 
involved a psychological or psycho-
physiological state of fear, helplessness, or 
horror.

The Board finds that the Veteran should be afforded an 
examination in order to consider his claimed stressors consistent 
with the recently revised relevant regulations and to determine 
the nature and etiology of any other acquired psychiatric 
disorders present.

In so finding, the Board notes the United States Court of Appeals 
for Veterans Claims has held that VA's duty to assist a veteran 
in developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this 
case, the Veteran failed to report for a VA examination in May 
2005.  The Board also notes that failure to report for 
examination or submit evidence may be considered as abandonment 
of a claim.  Morris v. Derwinski, 1 Vet. App. 260 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded a VA 
examination by a psychiatrist or a 
psychologist to determine the nature and 
etiology of all acquired psychiatric 
disorders present during the period of this 
claim.  The claims folder must be made 
available to and reviewed by the examiner, 
and any indicated studies should be 
performed.

A diagnosis of PTSD under the DSM-IV should 
be confirmed or ruled out.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
this diagnosis.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to include 
the stressor(s), should be identified.

With respect to any other acquired 
psychiatric disorders currently present or 
present at any time during the pendency of 
this claim, the examiner should provide an 
opinion with respect to each disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's active 
service or was caused or permanently worsened 
by the Veteran's claimed PTSD.

The rationale for all opinions expressed 
should also be provided.

2.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

3.  Then, the RO or the AMC should adjudicate 
the issue of entitlement to service 
connection for psychiatric disability claimed 
as PTSD in light of all pertinent evidence 
and legal authority.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of the 
Case should be furnished to the Veteran and 
his representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the case 
should be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

